Olson, J.
Orders denying motions to reconsider an oral ruling of the court and for a further hearing upon the ap*224pointment of a general administratrix of the estate of decedent are the subject of this review by certiorari.
Agnes J. Leith, a resident of Seattle, King county, Washington, died intestate June 5, 1952. She was a widow, and her next of kin were four nieces and five nephews. June 12, 1952, one of the nieces, Mary Teuke, petitioned for and secured the appointment of her daughter, Alyce Ekstrom, as special administratrix. June 18, 1952, she petitioned that the same person be appointed general administratrix, and notices of the hearing to be held on this petition June 30, 1952, were posted as required by statute. RCW 11.28.130 [cf. Rem. Rev. Stat., § 1433].
Immediately prior to the hearing on June 30, 1952, another niece, Gertrude Ludden, one of relators, petitioned for her own appointment as administratrix. She was represented by counsel at this hearing but offered no evidence in support of her petition. At the conclusion of the testimony submitted by Mary Teuke, the court continued the. matter until the following day to permit counsel for both petitioners to submit further argument. After this argument, July 1, 1952, the court ruled that it would appoint Alyce Ekstrom general administratrix. Counsel for Mary Teuke notified counsel for Gertrude Ludden that an order in accordance with this oral decision would be presented for signature July 17, 1952.
July 11, 1952, relators, nieces and nephews of decedent, filed their petition for the appointment of one of the nephews, Frank P. Benner, as administrator. Gertrude Ludden, a former petitioner, joined this petition.
When the order in conformity with the court’s previous ruling was presented to the court July 17, 1952, counsel for relators advised the court of the filing of their petition on July 11, 1952, and orally moved for reconsideration of the court’s previous decision and for a hearing upon relators’ petition. Both motions were denied, and an order was entered appointing Alyce Ekstrom general administratrix.
Relators contend that the court had no jurisdiction to make this appointment. Their argument is that, regardless *225of the posted notice of the hearing held June 30, 1952, their proposed appointee, being a nephew of decedent, has a statutory right to be appointed, which is superior to that of the person appointed, a daughter of a niece of decedent; that relators’ petition was timely, being filed within forty days of the death of decedent; that it was called to the attention of the court before the order ofi appointment was signed and that they had a right to have it heard.
The statute to which they refer is RCW 11.28.120 [cf. Rem. Rev. Stat., § 1431]. Its material portions read as follows:
“Administration of the estate of the person dying intestate shall be granted to some one or more of the persons hereinafter mentioned, and they shall be respectively entitled in the following order: . . .
“(2) The next of kin in the following order: . . . (e) nephews or nieces. . . .
“ (4) If the persons so entitled fail for more than forty days after the death of the intestate to present a petition for letters of administration, or if it appears to the satisfaction of the court that there are no relatives or next of kin, as above specified eligible to appointment, or they waive their right, . . . then the court may appoint any suitable person to administer the estate.”
This statute does not provide that there shall be no appointment of a general administrator until forty days have elapsed after the death of an intestate decedent. The preferred right given next of kin by this statute is not absolute. In re St. Martin’s Estate, 175 Wash. 285, 289, 27 P. (2d) 326 (1933). If, as was done in this matter, a member of a preferred class petitions for an appointment within the forty-day period and gives the statutory notice of hearing on that petition, the court acquires jurisdiction to appoint a suitable person at the hearing held pursuant to the notice, without waiting for the forty-day period to elapse. The appointee need not be a member of the preferred class. State ex rel. Karney v. Superior Court, 143 Wash. 358, 362, 255 Pac. 376 (1927), and cases cited.
*226All interested persons, including other members of the preferred class, must appear at such hearing or be foreclosed from later consideration. See State ex rel. Karney v. Superior Court, supra, p. 363. Otherwise, interested parties could, as did one of these relators, appear at and participate in a hearing, or, as did the other relators, fail to appear at the hearing of which statutory notice had been given, and, being dissatisfied with the decision, join an alternative petition and thus render uncertain and delay the appointment of any administrator. This consequence would be inconsistent with the purpose and result of the statutory notice of hearing. Relators’ first contention is without merit.
Relators further contend that, in any event, the court abused its discretion when it refused to reconsider its oral ruling and hear their petition. As we have stated, one of the relators had actual notice of the first hearing. The others were bound to know of it through the statutory notice regularly posted. A continuance was granted to permit counsel to be heard upon the pertinent law. The court then acted within its jurisdiction when it orally decided to appoint a suitable person to act as administratrix. That decision was not final and could have been reconsidered and changed before it was made the subject of a written order, had the court decided to do so. But the court was not required to reconsider it. Decision of the question of reconsideration rested within the discretion of the court. In the exercise of that discretion, the court decided against relators. There is no clear showing that this ruling was an abuse of discretion, and we will not disturb it. See In re St. Martin’s Estate, supra, p. 289, and cases cited.
The orders denying relators’ motions are affirmed.
Grady, C. J., Mallery, Schwellenbach, Hill, Hamley, Dqnworth, and Weaver, JJ., concur.